As filed with the Securities and Exchange Commission on July 5, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21342 NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer Neuberger Berman High Yield Strategies Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2012 Date of reporting period: April 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders Neuberger Berman High Yield Strategies Fund Inc. Semi-Annual Report April 30, 2012 Contents PRESIDENT’S LETTER 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS 7 FINANCIAL STATEMENTS 19 FINANCIAL HIGHLIGHTS/PER SHARE DATA 31 Distribution Reinvestment Plan 33 Directory 35 Proxy Voting Policies and Procedures 36 Quarterly Portfolio Schedule 36 Recent Market Conditions 36 Privacy Notice Located after the Fund'sReport The “Neuberger Berman” name and logo are registered service marks of Neuberger Berman Group LLC. “Neuberger Berman Management LLC” and the individual Fund name in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2012 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Shareholder, I am pleased to present the semi-annual report for Neuberger Berman High Yield Strategies Fund Inc. for the six months ended April 30, 2012. The report includes a portfolio commentary, a listing of the Fund’s investments and its unaudited financial statements for the reporting period. The Fund seeks high total return (income plus capital appreciation). To pursue that objective, we have assembled a portfolio that consists primarily of high yield debt securities. I would like to provide an update on the Fund’s tender offer activity. The Fund has adopted a tender offer program by which if its common shares trade at an average daily discount to net asset value per share (“NAV”) of greater than 10% during a 12-week measurement period, the Fund would conduct a tender offer for between 5% and 20% of its outstanding common shares at a price equal to 98% of its NAV determined on the day the tender offer expires. On April 20, 2012 the Fund announced its final measurement period under its tender offer program. This measurement period commenced on April 23, 2012 and is expected to end on July 16, 2012. Thank you for your confidence in the Fund. We will do our best to continue earning your trust in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman High Yield Strategies Fund Inc. 1 High Yield Strategies Fund Inc. Portfolio Commentary Neuberger Berman High Yield Strategies Fund Inc. generated an 8.58% total return on a net asset value (“NAV”) basis for the six months ended April 30, 2012 and outperformed its benchmark, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index, which posted a 6.45% return for the period. The use of leverage (typically a performance enhancer in up markets and a detractor during market retreats) was beneficial for performance as well. Despite several brief setbacks, the high yield market posted a strong return during the reporting period. Supporting the market were signs that the U.S. economy was gaining traction, generally robust investor risk appetite, overall positive fundamentals among high yield issuers and low defaults. According to JPMorgan Chase, the high yield default rate was 2.2% at the end of April 2012, well below its historical average of approximately 4.25%. A number of macro issues that negatively impacted the market in 2011 moved to the back burner during much of the reporting period, such as the European sovereign debt crisis (alleviated for a time by the European Central Bank’s Long-Term Refinancing Operation). Overall, the high yield market outperformed equal-duration Treasuries and lower-quality securities performed better than their higher-rated counterparts. For the six months ended April 30, 2012, CCC-rated (a relatively low rating) securities in the benchmark and BB-rated (rated higher) securities returned 8.49% and 5.86%, respectively. The Fund’s sector biases were not rewarded but this was offset by strong security selection. During the reporting period, several of the Fund’s BB-rated issues were upgraded to investment grade and their prices rallied on the news. Security selection of CCC-rated securities was also rewarded. In particular, we owned a number of positions that outperformed the overall return of CCC-rated issues in the index. We also avoided a number of securities that generated weak results during the reporting period. For the Fund, security selection in diversified financial services, telecommunications and packaging provided the largest positive impact on performance relative to the index. In contrast, security selection in energy, health care and gaming detracted the most from relative results. We made several adjustments to the portfolio during the reporting period. From a sector perspective, we increased the portfolio’s exposures to energy, printing/publishing and gaming. In contrast, the largest reductions in terms of sector allocations were in utilities, media-cable and hotels. As previously mentioned, the use of leverage enhanced the Fund’s performance during the reporting period. Conversely, the Fund’s use of interest rate swaps, which are used to hedge the Fund’s floating rate borrowing costs, detracted from performance. We continue to have a positive outlook for the high yield market. To be sure, there will likely be periods of risk aversion given a number of unresolved macro issues. However, we believe that, overall, these will be trumped by solid fundamentals, including continued low defaults and corporate balance sheets that often have substantial cash on their books. Furthermore, many high yield issuers have taken advantage of low rates to refinance their debt. Not only is this beneficial from a cost of funding perspective, it also pushes back their maturity obligations, both of which could be 2 supportive for the market going forward. Finally, it is our opinion that investor demand will be generally strong given the Federal Reserve Board’s vow to keep the federal funds rate at or near zero until at least the end of 2014. Sincerely, Ann Benjamin, Tom O’Reilly and Russ Covode Portfolio Co-Managers The composition, industries and holdings of the Fund are subject to change. 3 TICKER SYMBOL High Yield Strategies Fund NHS PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to less than Five Years Five to less than Ten Years Ten Years or Greater Total % PERFORMANCE HIGHLIGHTS1 Inception Date Six Month Period Ended 04/30/2012 Average Annual Total Return Ended 04/30/2012 1 Year 5 Years Life of Fund At NAV2 07/28/2003 % At Market Price3 07/28/2003 % Index BofA Merrill Lynch U.S. High Yield Master II Constrained Index4 % Closed-end funds, unlike open-end funds, are not continually offered. Generally, there is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The performance data quoted represent past performance and do not indicate future results. Current peformance may be lower or higher than the performance data quoted. For performance data current to the most recent month-end, please visit www.nb.com. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the sale of Fund shares. Investment return and market price will fluctuate and common shares may trade at prices below NAV. Common shares, when sold, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC (“Management”) had not waived a portion of its investment management fees during the periods shown. Please see Note B in the Notes to Financial Statements for specific information regarding fee waiver arrangements. 4 Endnotes 1 The performance information for periods prior to August 6, 2010 is that of Neuberger Berman High Yield Strategies Fund, a predecessor to the Fund. 2 Returns based on the net asset value (“NAV”) of the Fund. 3 Returns based on the market price of Fund common shares on the NYSE MKT. 4 Please see “Glossary of Indices” starting on page 6 for a description of the index. Please note that indices do not take into account any fees or expenses or tax consequences of investing in the individual securities that they track, and that individuals cannot invest directly in any index. Data about the performance of the index are prepared or obtained by Management and reflect the reinvestment of income dividends and other distributions. The Fund may invest in securities not included in a described index or may not invest in all securities included in a described index. 5 Glossary of Indices BofA Merrill Lynch U.S. High Yield Master II Constrained Index: An unmanaged market value-weighted index of all domestic and Yankee high yield bonds, including deferred interest bonds and payment-in-kind securities. Qualifying bonds must have at least one year remaining to maturity, a fixed coupon schedule and a minimum amount outstanding of $100 million. Qualifying bonds are capitalization weighted provided the total allocation to an individual issuer does not exceed 2%. 6 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited) PRINCIPAL AMOUNT VALUE† Bank Loan Obligationsµ (6.3%) All Telecom (0.3%) $ Level 3 Financing Inc., Term Loan B-2, 5.75%, due 9/1/18 $ ¢^^ Level 3 Financing Inc., Term Loan B3, 5.75%, due 9/1/18 Automotive (1.1%) Chrysler Automotive, Term Loan B, 6.00%, due 5/24/17 Goodyear Tire & Rubber Company, Second Lien Term Loan, due 4/15/19 ¢^^ Business Equipment & Services (0.4%) Monitronics, Term Loan B, 5.50%, due 3/23/18 Cable & Satellite Television (0.4%) Charter Communications Operating LLC, Term Loan D, 4.00%, due 3/28/19 Electronics—Electrical (0.3%) Datatel, Inc., Term Loan B, 6.25%, due 7/31/18 ¢^^ Financial Intermediaries (1.0%) First Data, Term Loan, 5.24%, due 3/24/17 American General Finance Co., Term Loan B, 5.50%, due 5/10/17 ¢^^ Health Care (1.0%) EMS, Term Loan B, 5.25%, due 5/25/18 ¢^^ Pharmaceutical Product Development, Inc., Term Loan B, 6.25%, due 12/5/18 Lodging & Casinos (1.0%) Harrahs Entertainment, Term Loan B5, 4.49%, due 1/28/18 ¢^^ Oil & Gas (0.2%) Everest Acquisition LLC, Term Loan B, due 5/1/18 ¢^^ Publishing (0.4%) Thomson Learning, Term Loan B1, due 7/31/17 ¢^^ Radio & Television (0.2%) Clear Channel, Term Loan A, due 7/30/14 ¢^^ Total Bank Loan Obligations (Cost $16,476,252) See Notes to Schedule of Investments 7 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited)(cont’d) PRINCIPAL AMOUNT VALUE† Corporate Debt Securities (130.5%) Airlines (1.7%) $ Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 $ ñ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñ United Airlines, Inc., Senior Secured Notes, 9.88%, due 8/1/13 ñ United Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 9.75%, due 1/15/17 Auto Loans (4.2%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.13%, due 1/15/20 ØØ Automakers (1.7%) Chrysler Group LLC/CG Co-Issuer, Inc., Secured Notes, 8.00%, due 6/15/19 Chrysler Group LLC/CG Co-Issuer, Inc., Secured Notes, 8.25%, due 6/15/21 Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Banking (3.9%) Ally Financial, Inc., Guaranteed Notes, 5.50%, due 2/15/17 Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 Ally Financial, Inc., Subordinated Notes, 8.00%, due 12/31/18 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 ØØ Ally Financial, Inc., Guaranteed Notes, 7.50%, due 9/15/20 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 11/1/31 Building & Construction (1.4%) Beazer Homes USA, Inc., Guaranteed Notes, 9.13%, due 6/15/18 Beazer Homes USA, Inc., Guaranteed Notes, 9.13%, due 5/15/19 Shea Homes L.P., Senior Secured Notes, 8.63%, due 5/15/19 ñ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 5/15/18 Standard Pacific Corp., Guaranteed Notes, 8.38%, due 1/15/21 Building Materials (1.7%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñ Chemicals (4.1%) CF Industries, Inc., Guaranteed Notes, 6.88%, due 5/1/18 Huntsman Int’l LLC, Guaranteed Notes, 8.63%, due 3/15/20 Huntsman Int’l LLC, Guaranteed Notes, 8.63%, due 3/15/21 LyondellBasell Industries NV, Senior Notes, 5.00%, due 4/15/19 ñ LyondellBasell Industries NV, Guaranteed Notes, 6.00%, due 11/15/21 ñ Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 See Notes to Schedule of Investments 8 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited)(cont’d) PRINCIPAL AMOUNT VALUE† Computer Hardware (0.6%) $ Seagate HDD Cayman, Guaranteed Notes, 7.00%, due 11/1/21 $ ñ Consumer—Commercial Lease Financing (8.9%) American General Finance, Inc., Senior Unsecured Medium-Term Notes, Ser. I, 5.40%, due 12/1/15 CIT Group, Inc., Guaranteed Notes, 7.00%, due 5/2/16 ñ CIT Group, Inc., Guaranteed Notes, 7.00%, due 5/2/17 ñ CIT Group, Inc., Senior Unsecured Notes, 6.63%, due 4/1/18 ñ CIT Group, Inc., Senior Unsecured Notes, 5.50%, due 2/15/19 ñ Int’l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 6.63%, due 11/15/13 Int’l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 Int’l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 Int’l Lease Finance Corp., Senior Unsecured Notes, 8.88%, due 9/1/17 Int’l Lease Finance Corp., Senior Unsecured Notes, 6.25%, due 5/15/19 Springleaf Finance Corp., Senior Unsecured Medium-Term Notes, Ser. J, 6.90%, due 12/15/17 Department Stores (1.1%) JC Penney Co., Inc., Senior Unsecured Notes, 5.65%, due 6/1/20 Sears Holdings Corp., Secured Notes, 6.63%, due 10/15/18 Diversified Capital Goods (0.3%) Mueller Water Products, Inc., Guaranteed Notes, 7.38%, due 6/1/17 Electric—Generation (4.9%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñ Calpine Corp., Senior Secured Notes, 7.88%, due 7/31/20 ñ Edison Mission Energy, Senior Unsecured Notes, 7.75%, due 6/15/16 Edison Mission Energy, Senior Unsecured Notes, 7.00%, due 5/15/17 Edison Mission Energy, Senior Unsecured Notes, 7.20%, due 5/15/19 Edison Mission Energy, Senior Unsecured Notes, 7.63%, due 5/15/27 NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 NRG Energy, Inc., Guaranteed Notes, 8.25%, due 9/1/20 NRG Energy, Inc., Guaranteed Notes, 7.88%, due 5/15/21 Electric—Integrated (0.7%) IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ IPALCO Enterprises, Inc., Senior Secured Notes, 5.00%, due 5/1/18 Electronics (0.8%) Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñ 2,001,831 See Notes to Schedule of Investments 9 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited)(cont’d) PRINCIPAL AMOUNT VALUE† Energy—Exploration & Production (15.2%) $ ATP Oil & Gas Corp., Secured Notes, 11.88%, due 5/1/15 $ Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 Chesapeake Energy Corp., Guaranteed Notes, 7.25%, due 12/15/18 Chesapeake Energy Corp., Guaranteed Notes, 6.78%, due 3/15/19 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 Cimarex Energy Co., Guaranteed Notes, 5.88%, due 5/1/22 Concho Resources, Inc., Guaranteed Notes, 7.00%, due 1/15/21 Concho Resources, Inc., Guaranteed Notes, 5.50%, due 10/1/22 Denbury Resources, Inc., Guaranteed Notes, 8.25%, due 2/15/20 Everest Acquisition LLC, Senior Unsecured Notes, 9.38%, due 5/1/20 ñ EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Linn Energy LLC, Guaranteed Notes, 6.25%, due 11/1/19 ñ Linn Energy LLC, Guaranteed Notes, 8.63%, due 4/15/20 Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 Newfield Exploration Co., Senior Unsecured Notes, 5.75%, due 1/30/22 Plains Exploration & Production Co., Guaranteed Notes, 7.63%, due 6/1/18 Plains Exploration & Production Co., Guaranteed Notes, 8.63%, due 10/15/19 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 Plains Exploration & Production Co., Guaranteed Notes, 6.75%, due 2/1/22 Quicksilver Resources, Inc., Guaranteed Notes, 11.75%, due 1/1/16 Range Resources Corp., Guaranteed Notes, 5.75%, due 6/1/21 Range Resources Corp., Guaranteed Notes, 5.00%, due 8/15/22 SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 ñ SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 SandRidge Energy, Inc., Guaranteed Notes, 8.13%, due 10/15/22 ñ WPX Energy, Inc., Senior Unsecured Notes, 5.25%, due 1/15/17 ñ WPX Energy, Inc., Senior Unsecured Notes, 6.00%, due 1/15/22 ñ Food & Drug Retailers (0.8%) Rite Aid Corp., Secured Notes, 10.25%, due 10/15/19 Rite Aid Corp., Senior Secured Notes, 8.00%, due 8/15/20 Gaming (5.4%) Boyd Gaming Corp., Senior Subordinated Notes, 7.13%, due 2/1/16 Caesars Entertainment Operating Co., Inc., Senior Secured Notes, 8.50%, due 2/15/20 ñ CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñ CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 CityCenter Holdings LLC, Secured Notes, 10.75%, due 1/15/17 ¢¢ MGM Mirage, Inc., Guaranteed Notes, 7.50%, due 6/1/16 MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 MGM Resorts Int’l, Guaranteed Notes, 7.75%, due 3/15/22 Pinnacle Entertainment, Inc., Guaranteed Notes, 7.75%, due 4/1/22 Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ Wynn Las Vegas LLC, 1st Mortgage, 7.75%, due 8/15/20 See Notes to Schedule of Investments 10 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited)(cont’d) PRINCIPAL AMOUNT VALUE† Gas Distribution (8.5%) $ AmeriGas Finance LLC, Guaranteed Notes, 6.75%, due 5/20/20 $ AmeriGas Finance LLC, Guaranteed Notes, 7.00%, due 5/20/22 Chesapeake Midstream Partners L.P., Guaranteed Notes, 6.13%, due 7/15/22 El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Corp., Senior Unsecured Notes, 7.25%, due 6/1/18 El Paso Corp., Senior Unsecured Global Medium-Term Notes, 7.75%, due 1/15/32 El Paso Energy Corp., Senior Unsecured Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 Inergy L.P., Guaranteed Notes, 7.00%, due 10/1/18 Inergy L.P., Guaranteed Notes, 6.88%, due 8/1/21 Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 Kinder Morgan Finance Co., Senior Secured Notes, 6.00%, due 1/15/18 ñ MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Health Facilities (5.2%) Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 Columbia/HCA Corp., Senior Unsecured Notes, 7.69%, due 6/15/25 Columbia/HCA Corp., Senior Unsecured Notes, 7.05%, due 12/1/27 HCA, Inc., Senior Secured Notes, 6.50%, due 2/15/20 HCA, Inc., Senior Secured Notes, 7.88%, due 2/15/20 HCA, Inc., Senior Secured Notes, 5.88%, due 3/15/22 Kindred Healthcare, Inc., Guaranteed Notes, 8.25%, due 6/1/19 OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 Tenet Healthcare Corp., Senior Unsecured Notes, 9.25%, due 2/1/15 Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 Universal Health Services, Inc., Senior Secured Notes, 7.13%, due 6/30/16 USPI Finance Corp., Senior Unsecured Notes, 9.00%, due 4/1/20 ñ 13,586,662 Hotels (0.7%) Host Hotels & Resorts L.P., Unsubordinated Notes, Ser. W, 5.88%, due 6/15/19 Investments & Misc. Financial Services (2.5%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 6,614,544 Leisure (0.5%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 Machinery (2.3%) Case New Holland, Inc., Guaranteed Notes, 7.88%, due 12/1/17 Terex Corp., Senior Subordinated Notes, 8.00%, due 11/15/17 Terex Corp., Guaranteed Notes, 6.50%, due 4/1/20 The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 ØØ See Notes to Schedule of Investments 11 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited)(cont’d) PRINCIPAL AMOUNT VALUE† Media—Broadcast (4.5%) $ AMC Networks, Inc., Guaranteed Notes, 7.75%, due 7/15/21 $ ñ Clear Channel Communications, Inc., Senior Unsecured Notes, 5.50%, due 9/15/14 Clear Channel Communications, Inc., Guaranteed Notes, 10.75%, due 8/1/16 Cumulus Media Holdings, Inc., Guaranteed Notes, 7.75%, due 5/1/19 Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Univision Communications, Inc., Senior Secured Notes, 6.88%, due 5/15/19 ñ Univision Communications, Inc., Senior Secured Notes, 7.88%, due 11/1/20 ñ Univision Communications, Inc., Guaranteed Notes, 8.50%, due 5/15/21 ñ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñ Media—Cable (5.2%) CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 Cequel Communications Holdings I LLC/Cequel Capital Corp., Senior Unsecured Notes, 8.63%, due 11/15/17 ñ CSC Holdings LLC, Senior Unsecured Notes, 6.75%, due 11/15/21 ñ CSC Holdings, Inc., Senior Unsecured Notes, 7.63%, due 7/15/18 DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 DISH DBS Corp., Guaranteed Notes, 6.75%, due 6/1/21 EchoStar DBS Corp., Guaranteed Notes, 7.13%, due 2/1/16 Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 Virgin Media Finance PLC, Guaranteed Notes, Ser.1, 9.50%, due 8/15/16 Media—Services (1.7%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 ñ WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 Medical Products (1.2%) Fresenius Medical Care US Finance II, Inc., Guaranteed Notes, 5.63%, due 7/31/19 ñ Fresenius Medical Care US Finance II, Inc., Guaranteed Notes, 5.88%, due 1/31/22 ñ Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 6.50%, due 9/15/18 ñ Metals—Mining Excluding Steel (4.2%) Arch Coal, Inc., Guaranteed Notes, 7.25%, due 10/1/20 Arch Coal, Inc., Guaranteed Notes, 7.25%, due 6/15/21 ñ FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 ñ FMG Resources (August 2006) Pty Ltd., Senior Unsecured Notes, 6.00%, due 4/1/17 ñ Peabody Energy Corp., Guaranteed Notes, 7.38%, due 11/1/16 Peabody Energy Corp., Guaranteed Notes, 6.00%, due 11/15/18 ñ Peabody Energy Corp., Guaranteed Notes, 6.50%, due 9/15/20 See Notes to Schedule of Investments 12 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited)(cont’d) PRINCIPAL AMOUNT VALUE† Packaging (5.2%) $ Ball Corp., Guaranteed Notes, 7.38%, due 9/1/19 $ Berry Plastics Corp., Secured Notes, 9.50%, due 5/15/18 Berry Plastics Corp., Secured Notes, 9.75%, due 1/15/21 ØØ Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Reynolds Group Issuer, Inc., Senior Secured Notes, 7.13%, due 4/15/19 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 7.88%, due 8/15/19 ñ Reynolds Group Issuer, Inc., Senior Unsecured Notes, 9.88%, due 8/15/19 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 ñ Pharmaceuticals (2.8%) Endo Pharmaceuticals Holdings, Inc., Guaranteed Notes, 7.00%, due 7/15/19 Mylan, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñ Mylan, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñ Pharmaceutical Product Development, Inc., Senior Unsecured Notes, 9.50%, due 12/1/19 ñ Valeant Pharmaceuticals Int’l, Guaranteed Notes, 6.50%, due 7/15/16 ñ Valeant Pharmaceuticals Int’l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Printing & Publishing (5.7%) Cengage Learning Acquisitions, Inc., Senior Secured Notes, 11.50%, due 4/15/20 ñ Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 8.60%, due 8/15/16 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 7.25%, due 5/15/18 ØØ R. R. Donnelley & Sons Co., Senior Unsecured Notes, 7.63%, due 6/15/20 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 8.25%, due 3/15/19 TL Acquisitions, Inc., Guaranteed Notes, 10.50%, due 1/15/15 ñ Real Estate Dev. & Mgt. (0.4%) Realogy Corp., Senior Secured Notes, 7.63%, due 1/15/20 ñ Software—Services (4.9%) Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 Ceridian Corp., Guaranteed Notes, 12.25%, due 11/15/15 ¢¢ Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 First Data Corp., Guaranteed Notes, 11.25%, due 3/31/16 First Data Corp., Senior Secured Notes, 7.38%, due 6/15/19 ñ Sophia, L.P., Guaranteed Notes, 9.75%, due 1/15/19 ñ SunGard Data Systems, Inc., Guaranteed Notes, 7.38%, due 11/15/18 SunGard Data Systems, Inc., Guaranteed Notes, 7.63%, due 11/15/20 Syniverse Holdings, Inc., Guaranteed Notes, 9.13%, due 1/15/19 Specialty Retail (1.7%) Toys “R” Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 ØØ Toys “R” Us Property Co. I LLC, Senior Secured Notes, 8.50%, due 12/1/17 See Notes to Schedule of Investments 13 Schedule of Investments High Yield Strategies Fund Inc. (Unaudited)(cont’d) PRINCIPAL AMOUNT VALUE† Steel Producers—Products (0.2%) $ United States Steel Corp., Senior Unsecured Notes, 6.65%, due 6/1/37 $ Support—Services (1.3%) Hertz Corp., Guaranteed Notes, 7.50%, due 10/15/18 Iron Mountain, Inc., Guaranteed Notes, 7.75%, due 10/1/19 Knowledge Learning Corp., Inc., Guaranteed Notes, 7.75%, due 2/1/15 ñ RSC Equipment Rental, Inc., Senior Unsecured Notes, 8.25%, due 2/1/21 UR Financing Escrow Corp., Secured Notes, 5.75%, due 7/15/18 ñ Telecom—Integrated Services (10.1%) CenturyLink, Inc., Senior Unsecured Notes, 6.45%, due 6/15/21 Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 Frontier Communications Corp., Senior Unsecured Notes, 8.25%, due 4/15/17 Frontier Communications Corp., Senior Unsecured Notes, 8.50%, due 4/15/20 Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 ñ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 ¢¢ Intelsat Jackson Holdings SA, Guaranteed Notes, 8.50%, due 11/1/19 Level 3 Escrow, Inc., Guaranteed Notes, 8.13%, due 7/1/19 ñ Level 3 Financing, Inc., Guaranteed Notes, 8.75%, due 2/15/17 Level 3 Financing, Inc., Guaranteed Notes, 8.63%, due 7/15/20 ñ PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 PAETEC Holding Corp., Guaranteed Notes, 9.88%, due 12/1/18 Qwest Communications Int’l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 Qwest Corp., Senior Unsecured Notes, 7.50%, due 10/1/14 Qwest Corp., Senior Unsecured Notes, 6.75%, due 12/1/21 U.S. West Communications Group, Senior Unsecured Notes, 6.88%, due 9/15/33 Windstream Corp., Guaranteed Notes, 7.75%, due 10/1/21 ØØ Windstream Corp., Guaranteed Notes, 7.50%, due 6/1/22 Telecom—Wireless (4.3%) Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 Crown Castle Int’l Corp., Senior Unsecured Notes, 9.00%, due 1/15/15 Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 Sprint Capital Corp., Guaranteed Notes, 8.75%, due 3/15/32 Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 Sprint Nextel Corp., Guaranteed Notes, 9.00%, due 11/15/18 ñ Sprint Nextel Corp., Guaranteed Notes, 7.00%, due 3/1/20 ñ Wind Acquisition Finance SA, Guaranteed Notes, 7.25%, due 2/15/18 ñ Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñ Total Corporate Debt Securities (Cost $333,986,289) NUMBER OF SHARES Short-Term Investments (4.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $12,256,035) Total Investments (141.5%) (Cost $362,718,576) ## Liabilities, less cash, receivables and other assets [(31.2%)] )ØØ± Liquidation Value of Perpetual Preferred Shares [(10.3%)] ) Total Net Assets Applicable to Common Shareholders (100.0%) $ See Notes to Schedule of Investments 14 Notes to Schedule of Investments (Unaudited) † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by Neuberger Berman High Yield Strategies Fund Inc. (the “Fund”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund’s investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund’s investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Fund: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). High Yield Securities. Inputs used to value high yield securities generally include a number of observations of equity and credit default swap curves related to the issuer and Other Market Information. Bank Loans. Inputs used by independent pricing services to value bank loan securities include multiple broker quotes (generally Level 2 inputs). The value of the Fund’s investments in interest rate swap contracts is determined by Management primarily by obtaining valuations from independent pricing services based on references to the underlying rates including the overnight index swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price (generally Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Liquid Reserves Fund Institutional Class are valued using the fund’s daily calculated net asset value per share (Level 2 inputs). See Notes to Financial Statements 15 Notes to Schedule of Investments (Unaudited) (cont’d) If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Fund’s Board of Directors (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund’s investments as of April 30, 2012: Asset Valuation Inputs Investments: Level 1 Level 2 Level 3§ Total Bank Loan Obligations^ $ — $ $ — $ Corporate Debt Securities Airlines — Auto Loans — — Automakers — — Banking — — Building & Construction — — Building Materials — — Chemicals — — Computer Hardware — — Consumer—Commercial Lease Financing — — Department Stores — — Diversified Capital Goods — — Electric—Generation — — Electric—Integrated — — Electronics — — Energy—Exploration & Production — — Food & Drug Retailers — — Gaming — — Gas Distribution — — Health Facilities — — Hotels — — Investments & Misc. Financial Services — — Leisure — — Machinery — — Media—Broadcast — — Media—Cable — — See Notes to Financial Statements 16 Notes to Schedule of Investments (Unaudited) (cont’d) Investments: Level 1 Level 2 Level 3§ Total Media—Services $
